Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

JEFFREY E. STRATMAN                                 GREGORY F. ZOELLER
Aurora, Indiana                                     Attorney General of Indiana

                                                    J.T. WHITEHEAD
                                                    Deputy Attorney General

                                                                                  FILED
                                                    Indianapolis, Indiana

                                                                              Aug 31 2012, 9:18 am
                               IN THE
                                                                                      CLERK
                     COURT OF APPEALS OF INDIANA                                    of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court




B.C.,                                               )
                                                    )
        Appellant-Respondent,                       )
                                                    )
               vs.                                  )      No. 15A01-1202-JV-68
                                                    )
STATE OF INDIANA,                                   )
                                                    )
        Appellee-Petitioner.                        )


                     APPEAL FROM THE DEARBORN CIRCUIT COURT
                           The Honorable James D. Humphrey, Judge
                     Cause No. 15C01-0805-JD-102 and 15C01-0806-JD-103



                                         August 31, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       B.C. appeals the trial court’s order requiring him to register as a sex offender

contending that the order was premature and was not supported by clear and convincing

evidence. The State concedes that the order is premature and should be vacated. A sex

offender registry hearing for a juvenile may be conducted only after the juvenile has been

released from a juvenile detention facility or discharged from a secure private facility. B.W.

v. State, 909 N.E.2d 471, 477 (Ind. Ct. App. 2009). Here, the trial court ordered B.C. placed

in Wernle Children’s facility, a secure private facility. He has not been released from the

facility, and the trial court order is premature. We vacate the trial court’s registration order

and remand with instructions.

       Vacated and remanded.

NAJAM, J., and MAY, J., concur.




                                               2